DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 05 July 2022.  In view of this communication, claims 1-16 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 05 July 2022, have been fully considered but are not persuasive.  
The Applicant’s first argument (page 6 of the Remarks) states that claims 8 and 11-16 have been amended to remove the multiple dependencies therein.  Thus, the claims are now in proper dependent form and have been treated on the merits.
The Applicant’s second argument (pages 6-7 of the Remarks) alleges that Grillenberger does not disclose solving the same problems, by making improvements to the stator laminations, as the present invention.  As this is not a requirement of either anticipation or obviousness, this argument is unpersuasive.  
The Applicant’s third argument (pages 7-8 of the Remarks) alleges that Grillenberger does not disclose “tunnels” in the yoke because area “36” of the yoke does not contain any openings.  However, tunnels [34] are clearly provided in the yoke, more radially distant from the center of the laminations (fig. 5-6).  The fact that there is one area of the yoke which does not contain any tunnels does not preclude the presence of tunnels elsewhere.  In fact, this structure (i.e. having a ring of solid material inward of the ring where tunnels are provided) is identical to that which is disclosed in the present application; see figures 1-4.  Thus, this argument is unpersuasive because the structure of Grillenberger is identical to that which is claimed, and the previous grounds of rejection under 35 U.S.C. 102 are maintained.
The Applicant’s fourth argument (pages 8-9 of the Remarks) alleges that Grillenberger does not disclose the same advantages that are disclosed in the present application.  Again, as this is not a requirement of either anticipation or obviousness, this argument is unpersuasive.  
The Applicant’s fifth argument (pages 9-10 of the Remarks) alleges that Maney does not disclose a yoke with axial tunnels.  No explanation or evidence is provided in support of this allegation. Not only does Maney clearly show axial tunnels arranged around the circumference of the yoke (fig. 3), but this feature is already disclosed by the primary reference, Grillenberger.  Thus, this argument is unpersuasive and the previous grounds of rejection under 35 U.S.C. 103 are maintained.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Grillenberger et al. (US 2014/0103756 A1), hereinafter referred to as “Grillenberger”.
Regarding claim 1, Grillenberger discloses an electric-machine stator lamination (fig. 5-6; ¶ 0053, 0067), wherein the yoke [36] of the electric-machine stator lamination is circumferentially provided with a plurality of axial tunnels [34], and the tunnels [34] are empty (fig. 5-6; ¶ 0069-0070) or are filled with a damping medium (¶ 0070; the “cutouts” are can accommodate liquid cooling means or serve as ventilation ducts).
Regarding claim 2, Grillenberger discloses the electric-machine stator lamination according to claim 1, as stated above, wherein cross-sections of the tunnels [34] are approximately triangular, or trapezoidal, or rhombic, or round or in any shape (fig. 5-6; ¶ 0070; the cutouts are shown having round and oval shapes in fig. 5, and having triangular and rhombic shapes in fig. 6); and inner walls of the tunnels are smooth or uneven (fig. 5-6; the walls of the cutouts are generally smooth, without the fins/projections of the present application).

    PNG
    media_image1.png
    346
    800
    media_image1.png
    Greyscale

Regarding claim 3, Grillenberger discloses the electric-machine stator lamination according to claim 1, as stated above, wherein edges of cross-sections of the tunnels [34] are formed by a straight line and a curve (fig. 6; both the rhombic and triangular cutouts near each corner are formed from both straight lines and curves); or, edges of cross-sections of the tunnels [34] are formed by wavy lines (fig. 6; one triangular cutout at each corner has a circular notch on one side; this notched side is essentially formed of one “wavy” line).
Regarding claim 5, Grillenberger discloses the electric-machine stator lamination according to claim 1, as stated above, wherein the yoke [36] of the electric-machine stator lamination is circumferentially designed with a plurality of weight-reduction holes [7/34] (fig. 5-6; ¶ 0067, 0070; every one of the openings in the laminations, being empty rather than filled with steel, reduces the weight of the lamination).
Regarding claim 6, Grillenberger discloses the electric-machine stator lamination according to claim 1, as stated above, wherein an outer circumference of the electric-machine stator lamination is configured to be of a convex-concave shape (fig. 5; the laminations are generally convex, with concave notches [34] formed at each of the four corners).
Regarding claim 7, Grillenberger discloses an electric-machine stator iron core [5] (fig. 5-6; ¶ 0053, 0067), wherein the yoke [36] of the electric-machine stator iron core [5] is circumferentially designed with a plurality of axial tunnels [34], and the tunnels [34] are empty (fig. 5-6; ¶ 0069-0070) or are filled with a damping medium (¶ 0070; the “cutouts” are can accommodate liquid cooling means or serve as ventilation ducts).
Regarding claim 8, Grillenberger discloses the electric-machine stator iron core [5] according to claim 7, as stated above, wherein the electric-machine stator iron core comprises an electric-machine stator lamination (fig. 5-6; ¶ 0053, 0067), the yoke [36] of the electric-machine stator iron core [5] is circumferentially provided with a plurality of axial tunnels [34], and the tunnels [34] are empty (fig. 5-6; ¶ 0069-0070) or are filled with a damping medium (¶ 0070; the “cutouts” are can accommodate liquid cooling means or serve as ventilation ducts), a plurality of the electric-machine stator laminations are laminated to form the electric-machine stator iron core [5] (fig. 1-2; ¶ 0053), and the tunnels [34] of the electric-machine stator laminations are axially connected (fig. 5-6; ¶ 0070); or the electric-machine stator iron core [5] is integrally manufactured.
Regarding claim 9, Grillenberger discloses an electric machine [23], wherein the electric machine [23] comprises an electric-machine housing [1] and the electric-machine stator iron core [5] (fig. 1-6; ¶ 0053) according to claim 7, as stated above, the electric-machine stator iron core [5] is fixed in the electric-machine housing [1] (fig. 1-6), an outer circumference of the electric-machine stator iron core [5] is of a convex-concave shape (fig. 5; the laminations are generally convex, with concave notches [34] formed at each of the four corners), the outer circumference of the electric-machine stator iron core [5] and an inner wall of the electric-machine housing [1] have gaps [6] therebetween, and the gaps [6] are empty or are filled with a damping medium [8] (fig. 3-4; ¶ 0064-0066).
Regarding claim 10, Grillenberger discloses the electric machine according to claim 9, as stated above, wherein the damping medium [8] is a solid, a paste or a fluid (fig. 3-4; ¶ 0064-0066; solid mats are secured in spaces [6] to dampen).
Regarding claim 11, Grillenberger discloses the electric-machine stator lamination according to claim 8, as stated above, wherein cross-sections of the tunnels [34] are approximately triangular, or trapezoidal, or rhombic, or round or in any shape (fig. 5-6; ¶ 0070; the cutouts are shown having round and oval shapes in fig. 5, and having triangular and rhombic shapes in fig. 6); and inner walls of the tunnels are smooth or uneven (fig. 5-6; the walls of the cutouts are generally smooth, without the fins/projections of the present application).
Regarding claim 12, Grillenberger discloses the electric-machine stator lamination according to claim 8, as stated above, wherein edges of cross-sections of the tunnels [34] are formed by a straight line and a curve (fig. 6; both the rhombic and triangular cutouts near each corner are formed from both straight lines and curves); or, edges of cross-sections of the tunnels [34] are formed by wavy lines (fig. 6; one triangular cutout at each corner has a circular notch on one side; this notched side is essentially formed of one “wavy” line).
Regarding claim 14, Grillenberger discloses the electric-machine stator lamination according to claim 8, as stated above, wherein the yoke [36] of the electric-machine stator lamination is circumferentially designed with a plurality of weight-reduction holes [7/34] (fig. 5-6; ¶ 0067, 0070; every one of the openings in the laminations, being empty rather than filled with steel, reduces the weight of the lamination).
Regarding claim 15, Grillenberger discloses the electric-machine stator lamination according to claim 8, as stated above, wherein an outer circumference of the electric-machine stator lamination is configured to be of a convex-concave shape (fig. 5; the laminations are generally convex, with concave notches [34] formed at each of the four corners).
Regarding claim 16, Grillenberger discloses an electric machine [23], wherein the electric machine [23] comprises an electric-machine housing [1] and the electric-machine stator iron core [5] (fig. 1-6; ¶ 0053) according to claim 8, as stated above, the electric- machine stator iron core [5] is fixed in the electric-machine housing [1] (fig. 1-6), an outer circumference of the electric-machine stator iron core [5] is of a convex-concave shape (fig. 5; the laminations are generally convex, with concave notches [34] formed at each of the four corners), the outer circumference of the electric-machine stator iron core [5] and an inner wall of the electric-machine housing [1] have gaps [6] therebetween, and the gaps [6] are empty or are filled with a damping medium [8] (fig. 3-4; ¶ 0064-0066).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grillenberger in view of Maney et al. (US 2005/0067905 A1), hereinafter referred to as “Maney”.
Regarding claims 4 and 13, Grillenberger discloses the electric-machine stator lamination according to claims 1 and 8, respectively, as stated above.  
Grillenberger does not disclose that edges of cross-sections of the tunnels [34] are of a shape of teeth, and each of the teeth is T-shaped, or is I-shaped, or has a constant vertical width, or round shape or in any shape.
Maney discloses an electric-machine stator lamination [34], comprising a yoke circumferentially provided with a plurality of axial tunnels [38] (fig. 2-3; ¶ 0020), wherein edges of cross-sections of the tunnels [38] are of a shape of teeth [68], and each of the teeth [68] is T-shaped, or is I-shaped, or has a constant vertical width, or round shape or in any shape (fig. 3; ¶ 0024).

    PNG
    media_image2.png
    553
    527
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tunnels of Grillenberger having teeth as taught by Maney, in order to increase the surface area onto which heat in the airflow may be transferred, thereby improving the convective cooling of the airflow within the motor (¶ 0024 of Maney).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Knauff (US 2009/0026858 A1) discloses stator laminations with a convex-concave outer circumference, axial tunnels forming cooling channels, and teeth disposed along the edges of the tunnels (fig. 2).
Nakamura et al. (US 5,448,118) discloses stator laminations with axial tunnels forming cooling channels, and teeth along the edges of the tunnels (fig. 2).
Parshall et al. (US 4,912,350) discloses stator laminations with a convex-concave outer circumference and axial tunnels forming cooling channels (fig. 3).
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834